Advisory Action
Acknowledged is the applicant’s request for reconsideration filed on April 1, 2021. Amendments have been proposed to claims 1, 3, 12-13, and 19; cancelation has been proposed to claim 20.
The proposed amendments will not be entered, as they fail to place the claim set in better form. The proposed amendments incorporate key aspects of claim 13 into claim 1, thereby directing the claim set to the embodiment of Figure 13B. Dependent claims 10, 12, 14-16, and 21, however, are directed towards alternative species. Because the original disclosure does not contemplate the use of these species in conjunction, their recitation as such may prompt new matter rejections. 
Further, regarding the paragraph appended to the end of claim 1 which specifies that “no opening is provided at other [sic] end of the return path portion,” one can arbitrarily circumscribe a solid, terminal portion on the return path and name it as the “end,” no matter how infinitesimally small, e.g., it could be the region beyond hole 248e, as shown by Figure 4b of Takagi. The examiner prescribes an amendment which conclusively establishes that the opening at the return path’s end is the only opening in the entire return path. The use of consisting of language, as an example, may be appropriate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716